Digitally signed by
                                                                         Reporter of Decisions
                       Illinois Official Reports                         Reason: I attest to the
                                                                         accuracy and integrity
                                                                         of this document
                                                                         Date: 2018.03.14
                              Appellate Court                            17:19:43 -05'00'




                    In re Jian L., 2018 IL App (4th) 170387



Appellate Court   In re JIAN L., a Person Found Subject to Involuntary Admission (The
Caption           People of the State of Illinois, Petitioner-Appellee, v. Jian L.,
                  Respondent-Appellant).



District & No.    Fourth District
                  Docket No. 4-17-0387



Filed             January 29, 2018



Decision Under    Appeal from the Circuit Court of Champaign County, No. 17-MH-4;
Review            the Hon. Michael Q. Jones, Judge, presiding.



Judgment          Affirmed.


Counsel on        John B. Hensley, of Hensley Law Office, of Champaign, for appellant.
Appeal
                  Julia Rietz, State’s Attorney, of Urbana (Patrick Delfino, David J.
                  Robinson, and James C. Majors, of State’s Attorneys Appellate
                  Prosecutor’s Office, of counsel), for the People.



Panel             JUSTICE STEIGMANN delivered the judgment of the court, with
                  opinion.
                  Presiding Justice Harris and Justice Knecht concurred in the judgment
                  and opinion.
                                             OPINION

¶1        In April 2017, respondent, Jian L., was voluntarily admitted to Presence Covenant
     Medical Center for inpatient psychiatric care. On May 5, 2017, he filed a request to be
     discharged. That same day, the State filed a petition for involuntary admission under section
     3-601 of the Mental Health and Developmental Disabilities Code (Code) (405 ILCS 5/3-601
     (West 2016)). In it, the State alleged that respondent suffered from a mental illness and
     required further hospitalization to prevent harm to himself or others. On May 11, 2017,
     respondent withdrew his request to be discharged and argued that the State’s petition for
     involuntary admission was no longer necessary. The trial court rejected that argument and,
     after a hearing, granted the State’s petition for involuntary admission.
¶2        Respondent appeals, arguing that (1) the trial court erred by adjudicating the State’s
     petition for involuntary admission or, in the alternative, (2) the certificates attached to the
     State’s petition for involuntary admission failed to comply with section 3-203 of the Code
     (id. § 3-203). We disagree and affirm.

¶3                                          I. BACKGROUND
¶4        On May 5, 2017, the State filed a petition for involuntary admission of respondent to a
     mental health facility under section 3-601 of the Code. Id. § 3-601. The petition alleged that
     respondent voluntarily admitted himself and later—on May 5, 2017—submitted a written
     notice of desire to be discharged. Id. §3-403. The State alleged in its petition that defendant
     had a mental illness and was in need of hospitalization to prevent him from harming himself
     or others.
¶5        Six days after the State filed its petition, respondent withdrew his request for discharge.
¶6        That same day, the trial court conducted a hearing on the State’s petition for involuntary
     admission. Respondent, represented by counsel, argued that the hearing on the State’s
     petition for involuntary admission must cease because respondent had withdrawn his desire
     to be discharged and was willing to remain voluntarily admitted. Therefore, according to
     respondent, the State had no need to proceed on its petition for involuntary admission. The
     trial court rejected respondent’s argument and conducted a hearing.
¶7        At the hearing, psychiatrist Feiting Su testified that on April 16, 2017, respondent was
     voluntarily admitted to Presence Covenant Medical Center because he was hearing voices
     and suffering from paranoia. After respondent’s admission, Su observed paranoid behavior
     by respondent, who believed that his life was in danger and that people were coming to shoot
     him and his family. Respondent used his furniture to barricade his room. Respondent had
     been aggressive with staff, requiring “injections of medications on a regular basis.” On one
     occasion, respondent barricaded himself and Su inside his room. When staff intervened,
     respondent became aggressive. According to Su, respondent believed that the staff was trying
     to poison him, and he often refused to eat or take his medications. Su diagnosed respondent
     with schizo-affective disorder, bipolar type. Su opined that respondent was a danger to
     himself and others and could not provide for his own basic physical needs. During his time at
     Presence Covenant Medical Center, respondent’s mental health worsened. Su testified that
     respondent required long-term psychiatric care to address his mental illness.



                                                -2-
¶8        After the hearing, the trial court granted the State’s petition and ordered that respondent
       was subject to involuntary admission for 90 days.
¶9        This appeal followed.

¶ 10                                         II. ANALYSIS
¶ 11       Respondent argues that (1) the trial court erred by adjudicating the State’s petition for
       involuntary admission or, in the alternative, (2) the certificates attached to the State’s petition
       for involuntary admission failed to comply with section 3-203 of the Code.

¶ 12                                          A. Mootness
¶ 13       Respondent and the State agree that this appeal is moot because respondent is no longer
       admitted to a mental health institution. But respondent claims that we can nonetheless hear
       and decide this appeal under the exception to the mootness doctrine for cases that are capable
       of repetition yet avoiding review. See In re Alfred H.H., 233 Ill. 2d 345, 358-60, 910 N.E.2d
       74, 82-83 (2009). The State concedes that this appeal qualifies for review under that
       exception. We accept the State’s concession.

¶ 14                      B. Mental Health and Developmental Disabilities Code
¶ 15       Section 3-400 of the Code (405 ILCS 5/3-400 (West 2016)) establishes a process for
       individuals to voluntarily admit themselves to a mental health facility in the following
       manner:
               “Any person 16 or older, including a person adjudicated a person with a disability,
               may be admitted to a mental health facility as a voluntary recipient for treatment of a
               mental illness upon the filing of an application with the facility director of the facility
               if the facility director determines and documents in the recipient’s medical record that
               the person (1) is clinically suitable for admission as a voluntary recipient and (2) has
               the capacity to consent to voluntary admission.”
¶ 16       Section 3-403 (id. § 3-403) addresses how a voluntarily admitted respondent can request
       to be discharged from a mental health facility:
               “A voluntary recipient shall be allowed to be discharged from the facility at the
               earliest appropriate time, not to exceed 5 days *** after he gives any treatment staff
               person written notice of his desire to be discharged unless he either withdraws the
               notice in writing or unless within the 5[-]day period a petition and 2 certificates
               conforming to the requirements of paragraph (b) of Section 3-601 and Section 3-602
               are filed with the court. Upon receipt of the petition, the court shall order a hearing to
               be held within 5 days, *** to be conducted pursuant to Article IX of this Chapter.”
¶ 17       Section 3-601(a) of the Code (id. § 3-601(a)) provides the following, concerning who
       may file the petition for involuntary admission referenced above in section 3-403 of the
       Code:
               “When a person is asserted to be subject to involuntary admission on an inpatient
               basis and in such a condition that immediate hospitalization is necessary for the
               protection of such person or others from physical harm, any person 18 years of age or
               older may present a petition to the facility director of a mental health facility in the


                                                    -3-
               county where the respondent resides or is present. The petition may be prepared by
               the facility director of the facility.”
¶ 18       Section 3-602 of the Code (id. § 3-602) provides the following about the two certificates
       that must be attached to a petition for involuntary admission:
               “The petition shall be accompanied by a certificate executed by a physician, qualified
               examiner, psychiatrist, or clinical psychologist which states that the respondent is
               subject to involuntary admission on an inpatient basis and requires immediate
               hospitalization.”
¶ 19       Section 3-203 of the Code (id. § 3-203) provides that every petition, certificate, and proof
       of service required by the Code “shall be executed under penalty of perjury as though under
       oath or affirmation, but no acknowledgement is required.”

¶ 20                                C. Statutory Construction of the Code
¶ 21       Respondent argues that the trial court erred by adjudicating the State’s petition for
       involuntary admission. Respondent’s argument addresses the following factual scenario: A
       patient has voluntarily admitted himself under section 3-400 of the Code and later makes a
       written request for discharge under section 3-403 of the Code. Within five days, the State
       responds by filing a petition for involuntary admission under section 3-403 of the Code. The
       patient then abandons his request for discharge. Under those circumstances, respondent
       argues that the State may no longer proceed on its petition for involuntary admission. The
       Code does not explicitly address that specific factual scenario. We therefore construe the
       Code as a whole to determine how to resolve respondent’s claim.
¶ 22       “The primary objective in construing a statute is to ascertain and give effect to the intent
       of the legislature.” People v. Casas, 2017 IL 120797, ¶ 18. “The most reliable indicator of
       legislative intent is the language of the statute, given its plain and ordinary meaning.” Id. “A
       court must view the statute as a whole, construing words and phrases in light of other
       relevant statutory provisions and not in isolation.” Id. “The court may consider the reason for
       the law, the problems sought to be remedied, the purposes to be achieved, and the
       consequences of construing the statute one way or another.” Id. “Also, a court presumes that
       the General Assembly did not intend to create absurd, inconvenient, or unjust results.” Id.
       Because involuntary commitment infringes on a patient’s liberty interests, statutory language
       involving involuntary commitment must be construed strictly in favor of the patient. In re
       Houlihan, 231 Ill. App. 3d 677, 681, 596 N.E.2d 189, 192 (1992).
¶ 23       When a patient voluntarily admits himself under section 3-403 of the Code, the State
       cannot file a petition for involuntary commitment until the patient has made a written request
       for discharge. In re Splett, 143 Ill. 2d 225, 234, 572 N.E.2d 883, 887 (1991). That rule
       furthers the Code’s purpose of encouraging voluntary admissions by guaranteeing that
       voluntary patients have the right to request discharge. Id. at 234-35.
¶ 24       In this case, the State complied with Splett and section 3-403 the Code by waiting to file a
       petition for involuntary admission until after respondent made a written request for
       discharge. The State further complied with section 3-403 by filing the petition for involuntary
       admission within five days of respondent’s written request for discharge.
¶ 25       The Code does not prohibit the State from continuing to proceed on a properly filed
       petition for involuntary admission after a respondent has withdrawn his request for discharge.


                                                  -4-
       We decline to read such a limitation into the Code. See People v. Shinaul, 2017 IL 120162,
       ¶ 17 (“Absent express language in the statute providing an exception, we will not depart from
       the plain language and read into the statute exceptions, limitations, or conditions that the
       legislature did not express.”).
¶ 26       The relevant sections of the Code set up a careful structure of events involving
       respondents who voluntarily admit themselves to a mental health facility. If we were to adopt
       respondent’s reading of the Code, that careful structure would be disrupted. Under that
       reading, a respondent could continually request discharge, wait to see if the State filed a
       petition for involuntary admission, and then “pull the plug” on those involuntary admission
       proceedings by withdrawing his request for discharge. Such a circular process could continue
       ad infinitum at tremendous cost to the State and the judicial system. We conclude that the
       legislature did not intend such an absurd and inefficient result when it drafted the Code.
¶ 27       We therefore conclude that proceedings on a petition for involuntary admission filed
       under section 3-403 of the Code may continue despite the respondent’s withdrawing his
       request for discharge from voluntary admission.

¶ 28                 D. Propriety of the Certificates Attached to the State’s Petition
¶ 29       Respondent argues that the two certificates attached to the State’s petition for involuntary
       admission were not “executed under penalty of perjury as though under oath or affirmation,”
       as required by section 3-203 of the Code (405 ILCS 5/3-203 (West 2016)).

¶ 30                                   1. Certificate Requirements
¶ 31       Section 3-403 of the Code provides that the State’s petition for involuntary admission
       must include two “certificates conforming to the requirements of paragraph (b) of Section
       3-601 and Section 3-602.” Id. § 3-403.
¶ 32       Sections 3-601 and 3-602 pertain to the requirements for emergency petitions for
       involuntary admission of otherwise nonadmitted respondents. Section 3-601 describes the
       necessary contents of the petition itself. Id. § 3-601.
¶ 33       Section 3-602 requires that the petition be accompanied by a certificate executed by a
       qualified person who has examined the respondent. Id. § 3-602. The certificate must include
       (1) a statement that the respondent is subject to involuntary admission and requires
       immediate hospitalization, (2) a statement that the examiner has examined the respondent
       within the past 72 hours, and (3) the examiner’s clinical observations and information relied
       on in reaching a diagnosis. Id.
¶ 34       In addition, section 3-203 of the Code provides that “[e]very petition, certificate and
       proof of service required by this Chapter shall be executed under penalty of perjury as though
       under oath or affirmation, but no acknowledgement is required.” Id. § 3-203.

¶ 35                                  2. Respondent’s Argument
¶ 36       Respondent cites the requirements of sections 3-403 and 3-203 of the Code and then
       asserts that “neither of the certificates of Drs. Su and Roberts were so executed.” We
       presume that respondent’s argument is that the certificates of Dr. Su and Dr. Roberts were
       not “executed under penalty of perjury as though under oath or affirmation,” as required by
       section 3-203. Respondent argues further that because the doctors’ certificates were not

                                                  -5-
       executed under penalty of perjury, the trial court’s judgment of involuntary admission is
       “erroneous and of no effect” and must be reversed.
¶ 37       In In re Wheeler, 152 Ill. App. 3d 371, 373, 504 N.E.2d 524, 526 (1987), the Second
       District held that deficiencies in a petition or certificate brought under the Code do not
       prevent a trial court from adjudicating a petition for commitment. The appellate court
       explained, as follows:
               “[A]ny deficiencies in the petition or accompanying certificates could not affect the
               court’s power to enter the order of commitment. Since respondent does not challenge
               the sufficiency of the evidence on which the court based its finding, it would not
               serve the interest of respondent or of society to reverse the trial court’s decision
               because of technical defects in the first certificate.” Id.
¶ 38       Here, as in Wheeler, any deficiencies in the certificates attached to the State’s petition did
       not prevent the court from adjudicating the petition. Importantly, the allegations in the
       petition were attested to, under oath, at the May 2017 hearing. Respondent does not
       challenge the sufficiency of that evidence. The purpose of all pleading verifications is to
       ensure “ ‘that the allegations are brought truthfully and in good faith.’ ” People v.
       Hommerson, 2014 IL 115638, ¶ 9, 4 N.E.3d 58 (quoting People v. Collins, 202 Ill. 2d 59, 67,
       782 N.E.2d 195, 199 (2002)). In this case, the testimony at the May 2017 hearing establishes
       that the allegations of the petition were brought in good faith. We decline to disturb the trial
       court’s judgment because of a supposed technical violation in the certificates attached to the
       State’s petition.

¶ 39                                     III. CONCLUSION
¶ 40      For the foregoing reasons, we affirm the trial court’s judgment.

¶ 41      Affirmed.




                                                   -6-